Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II and species Figs 5-7 (claims 1, 5-13 and 15 read as stated by the applicant) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5-13 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mikami” et. al. US 20020014094 A1. 
With regard to claim 1, Mikami teaches a suspension structure that conveys an optical fiber preform into a drawing furnace (see figs. 1-7 and at least pa. 0015, 0035) comprising: 
a suspension portion 7b/a formed in a depressed shape or a projected shape or as a hole is formed in a dummy rod 7 connected on an upper side of the optical fiber preform 6 (clearly shown in at least figs. 3A- B-6; pa. 0070) conveyed into the drawing furnace 1 (see at least figs 1; pa. 0056 as it is disposed into the furnace);
  a joining mechanism (5, 5a/b/c pa. 0071) configured to cover at least a part of circumference of the dummy rod 7 and include an arm (i.e., 12 or 20) that extends on both sides in a direction perpendicular to a drawing direction (clearly in at least figs. 4-6) and a retention portion (cavity holding the suspension portion 7a) that engages with the suspension portion 7a and retains the optical fiber preform 6 (see figs. 3A-B); and an engagement mechanism (shown in fig. aa-b) including a gripping portion 14 with which the arm (i.e., 12 or 20) engages and which hangs the optical fiber preform (pa. 0073, 0088).  
	However, Miakami  does not explicitly state that the preform is conveyed to a furnace.  It is obvious/well-known to a person of an ordinary artisan skilled in the art when the invention was made that disposing the preform in a furnace as shown in fig. 1 is/known as conveying the preform into the drawing furnace 1-which is similar to that of the applicant disclosure—so as to draw the optical fiber from preform into an optical fiber cable. 

claim 1; inserting the optical fiber preform into a drawing furnace 1; and heating and melting the optical fiber preform in the drawing furnace to draw an optical fiber (see fig. 1 and pa. 0004-0006)
See MPEP 2113 Product-by-Process Claims: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product).
 .
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20190263711 A1
US 20180282199 A1
US 20180265395 A1
US 20160002090 A1
US 20150336840 A1
US 20150329403 A1

US 5152818 A
US 20130333421 A1
US 4410344 A
US 6543257 B1
US 20090038345 A1
US 5417399 A
US 7853111 B2
US 7515790 B2
US 7174078 B2
US 6792188 B2
US 20200031706 A1
US 20150321945 A1
US 4820322 A
US 20050066689 A1
US 20030000255 A1
US 4969941 A
US 20020014094 A1
US 20050213906 A1
US 5259856 A
US 8702105 B2
US 8661857 B2
US 20030205068 A1
Contact Information

(571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883